  Case: 1:18-cv-08175 Document #: 190 Filed: 08/25/20 Page 1 of 2 PageID #:4564


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KOVE IO, INC.,

                        Plaintiff,                   Civil Action No. 1:18-cv-08175

         v.                                          Hon. Rebecca R. Pallmeyer

AMAZON WEB SERVICES, INC.,

                        Defendant.



                             AMENDED SCHEDULING ORDER

        The Court hereby sets the following case deadlines, good cause having been found therefor:

Event                                        Current Deadline          Revised Deadline
                                             (ECF No. 180)
Exchange of Claim Terms to be                August 25, 2020           September 1, 2020
Construed and Proposed Constructions
Meet and Confer re Terms for                 September 1, 2020         September 8, 2020
Construction by Court
Amazon’s Opening Claim Construction          September 22, 2020        September 29, 2020
Brief
Joint Appendix (w/ patents and               September 22, 2020        September 29, 2020
prosecution histories)
Close of Initial Fact Discovery              September 29, 2020        November 20, 2020
Kove’s Responsive Claim Construction         October 27, 2020          November 3, 2020
Brief
Amazon’s Reply Claim Construction            November 17, 2020         November 24, 2020
Brief
Joint Claim Construction Chart               November 24, 2020         December 1, 2020
Claim Construction                           3 days before the Markman Hearing
Demonstrative Exhibits, etc. to be
exchanged (LPR 4.3)
Markman Hearing (LPR 4.3)                    Within 28 days of the filing of the reply claim
                                             construction brief or at the Court’s convenience
Parties agree to re-open fact discovery in   Upon entry of claim construction ruling
light of the claim construction ruling
(LPR 1.3)
 Case: 1:18-cv-08175 Document #: 190Current
Event                                 Filed: 08/25/20
                                             Deadline Page 2Revised
                                                             of 2 PageID #:4565
                                                                    Deadline
                                    (ECF No. 180)
Parties Submit Proposed Deadlines for        14 days after entry of the claim construction ruling
Remaining Case Events (including close
of fact discovery, expert discovery dates,
dispositive motion cutoff date, etc.)


IT IS SO ORDERED


Date: August 25, 2020                        Honorable Rebecca R. Pallmeyer
                                             UNITED STATES DISTRICT JUDGE




                                                2
